DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the audio prompt, receiving and analyzing audio from the user, determining if the user accurately state the term in the target language in a recording and if the user did not state the translation term in a recording, transmitting a second audio prompt.  The examiner takes the position that the limitation of claims 1 and 16 are similar to the mental process that a teacher would perform in providing an audio instruction to user, receive a student’s response, analyze the accuracy of the user’s response, determining if the user respond to the translation request correctly and providing the necessary respond to the student.  Alternatively, these steps can also be interpreted to belong in the abstract idea grouping of “certain method of organizing human activity” since the limitation of claims 1 and 16 can also be interpreted to read on the steps that a teacher perform when teaching a user on a foreign language.  The examiner notes while some of the limitation may imply the use of the method and apparatus using a computer or in a technological setting; these computer-related limitation only provides a recitation of generic computer component.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind (or performing the teaching step) but for the recitation of generic computer components, then it falls within the “Mental Processes” (or the “Certain Method of Organizing Human Activity”) grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This judicial exception is not integrated into a practical application. In particular, the claim only recites element of using a memory, database and processor. The computing components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of analyzing audio data, performing analysis) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The applicant’s own specification shows that these computing are nothing more than generic computing devices (see paragraph 27-28) and the prior art shows that the use of computer to analyze audio utterance and provide appropriate user feedback well-understood, routine, conventional activity (see Johnson US 20070015121, Pella US 6234802, Kojima WO 0124139 and Mine US 2013/0052630).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  
The dependent claims have also been analyzed and are considered to be patent ineligible.  For example:
Claims 2-3 appears to be directed to abstract idea of “certain method of organizing human activity” since it is directed to the type of material or activity that occur during a foreign language education.  Similarly, claims 4-7, 10-15, 17-22, 25-30 can also be interpreted to belong in the abstract idea of “certain method of organizing human activity” since it is directed to the type of material or activity that occur during a foreign language education.  The same significantly more analysis of the independent claims can also be applied in this case.   
Claims 8-9, 23-24 are not directed to an abstract idea per se.  However, the addition of using a generic computing component in conjunction with the abstract idea is not sufficient to overcome the rejection under 35 U.S.C 101.    The same significantly more analysis of the independent claims can also be applied in this case.   

Claim Rejections - 35 USC § 112
AThe following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “the translation” on the independent claims 1 and 16 lack antecedent basis.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 9-10, 12 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima WO 0124139 and in view of Johnson US 20070015121
Claims 1 and 16:  The Kojima reference provides a teaching of A method in a data processing system for hands-free and eyes-free automated adaptive language learning, comprising:
transmitting an audio prompt of a term in an origin language for the user to learn the translation in a target language (see page 4 paragraph 5 “reference pronunciation is uttered)
receiving a recording of audio from the user (see page 4 paragraph 6 user speech is converted to a voice waveform)
analyzing the recording of the received audio (see page 4 paragraph 6 the voice is analyzed using spectrum analysis)
determining if the user accurately stated the translation of the term in the target language in the recording (see page 4 paragraph 6 the voice is analyze to see if the pronunciation is considered passing or not );
 and
The Kojima reference is silent on the teaching of if the user did not state the translation of the term accurately in the recording, transmitting a second audio prompt of a second term to the user based on the first term.
However, the Johnson reference provides a teaching of if the user did not state the translation of the term accurately in the recording, transmitting a second audio prompt of a second term to the user based on the first term (see paragraph 141-142).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kojima reference with the feature of the user did not state the translation of the term accurately in the recording, transmitting a second audio prompt of a second term to the user based on the first term, as taught by Johnson reference, in order to ensure that the system can identify and present the learning material that the user need (see paragraph 51).  
Claims 3 and 18: The Kojima reference is silent on the teaching of wherein the second term is related to a same topic as the term. However, the Johnson reference provides a teaching of wherein the second term is related to a same topic as the term (see paragraph 118-119). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kojima reference with the feature of wherein the second term is related to a same topic as the term, as taught by Johnson, in order to ensure that the system can identify and present the learning material that the user need (see paragraph 51).  
Claims 6 and 21:  The Kojima reference is silent on the teaching of transmitting additional information for context comprising one of: (1) a context clue and (2) an example sentence including the term with a translation.
However, the Johnson reference provides a teaching of transmitting additional information for context comprising one of: (1) a context clue (see paragraph 177).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kojima reference with the feature of transmitting additional information for context comprising one of: (1) a context clue, as taught by Johnson, in order to ensure that the system can identify and present the learning material that the user need (see paragraph 51).  
Claims 9 and 24:  The Kojima reference is silent on the teaching wherein ttransle transmitting and receiving the recording are performed in one of: a (1) virtual reality device. 
However, the Johnson reference provides a teaching of wherein the transmitting and receiving the recording are performed in one of: a (1) virtual reality device (see FIG. 2 and paragraph 46).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified    with the Kojima reference with the feature of  wherein the transmitting and receiving the recording are performed in one of: a (1) virtual reality device, as taught by Johnson, in order to provide a realistic scenario for the user to practice their linguistic skill.   
Claims 10 and 25:  The Kojima reference is silent on the teaching of wherein the analyzing the recording of the received audio is in real-time.
However, the Johnson reference provides the teaching of wherein the analyzing the recording of the received audio is in real-time (see paragraph 79, 81 the system allows the system to analyze the correctness of the user’s response and the system to respond to the user’s action). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kojima reference with the feature of wherein the analyzing the recording of the received audio is in real-time, as taught by Johnson, in order to provide a realistic scenario for the user to practice their linguistic skill.   
Claims 12 and 27:  The Kojima reference is silent wherein the audio prompt of a term s one of: (1) a translation of the term from the origin language to the target language to test if the user can state the term in the origin language, (2) a fill-in-the- blank sentence in the target language to test if the user can provide a missing term in the target language from the fill-in-the-blank sentence, (3) a series of terms in the target language provided as multiple choice to be selected by the user, and (4) a question in the target language for the user to answer in the target language.
However, the Johnson reference provides a teaching of  a fill-in-the- blank sentence in the target language to test if the user can provide a missing term in the target language from the fill-in-the-blank sentence (see paragraph 134 the user is expected to provide a missing term in target language “marhaba”).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kojima reference with the feature of a fill-in-the- blank sentence in the target language to test if the user can provide a missing term in the target language from the fill-in-the-blank sentence, as taught by Johnson, in order to provide a realistic scenario for the user to practice their linguistic skill.   
Claims 5, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima WO 0124139 and in view of Johnson US 20070015121 and further in view of Pella US 6234802
Claims 5 and 20:  The Kojima reference is silent on the teaching of repeatedly transmitting an audio prompt of the term to the user up to a maximum of a pre-determined number of times when the user provides incorrect responses.
However, the Johnson reference provides a teaching of repeatedly transmitting an audio prompt of the term to the user up to a maximum of a pre-determined number of times when the user provides incorrect responses (see col. 4:65-5:11). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kojima reference with the feature of repeatedly transmitting an audio prompt of the term to the user up to a maximum of a pre-determined number of times when the user provides incorrect responses, as taught by the Pella reference, to ensure that the user have mastery of the learning material.  
Claims 2 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima WO 0124139 and in view of Johnson US 20070015121 and further in view of  Roche WO 2016185289
Claims 2 and 17:  The Kojima reference is silent on the teaching of if the user did not state the term accurately, scheduling a future time to transmit an audio prompt to the user with the term to learn.
However, the Roche reference provides a teaching of if the user did not state the term accurately, scheduling a future time to transmit an audio prompt to the user with the term to learn (see paragraph 117). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kojima reference with the feature of if the user did not state the term accurately, scheduling a future time to transmit an audio prompt to the user with the term to learn, as taught by Roche, in order to ensure that provide a learning system that can take advantage of a user strength (see paragraph 7).  
Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kojima WO 0124139 and in view of Johnson US 20070015121 and further in view of Speciner et al US 11062615
Claims 4 and 19:  The Kojima reference is silent on the teaching of transmitting an audio clue to disambiguate two potential meanings for the term.  However, the Speciner reference provides a teaching of transmitting an audio clue to disambiguate two potential meanings for the term (see col. 115:60-67).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kojima reference with the feature of transmitting an audio clue to disambiguate two potential meanings for the term, as taught by Speciner, in order to help provide clarity and prevent user confusion.  

Claims 7 and 21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kojima WO 0124139 and in view of Johnson US 20070015121 and further in view of Carver US 2006/0063139
Claims 7 and 21:  The Kojima reference is silent on the teaching of if the user did not state the term accurately in the recording, transmitting an accurate translation of the term for feedback to the user.
However, the Carver reference provides a teaching of if the user did not state the term accurately in the recording, transmitting an accurate translation of the term for feedback to the user (see paragraph 62). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kojima reference with the feature of if the user did not state the term accurately in the recording, transmitting an accurate translation of the term for feedback to the user, as taught by the Carver reference, in order to ensure proper feedback for the user. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J UTAMA whose telephone number is (571)272-1676. The examiner can normally be reached 9:00 - 17:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J UTAMA/Primary Examiner, Art Unit 3715